            Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 END CITIZENS UNITED PAC
 100 M Street
 Washington, DC 20003,

                       Plaintiff,

               v.                                  Civil Action No. ___________

 FEDERAL ELECTION COMMISSION
 1050 First Street NE
 Washington, DC 20463,

                       Defendant.



            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.     Plaintiff End Citizens United (“ECU”) brings this action against the Federal

Election Commission (“FEC” or “Commission”) pursuant to 52 U.S.C. § 30109(a)(8), challenging

as contrary to law the FEC’s dismissal of Plaintiff’s administrative complaint against Donald J.

Trump for President, Inc. (the “Trump Campaign”), the former president’s campaign committee.

       2.     On May 7, 2019, the Trump Campaign issued a public statement that criticized the

“dishonest fundraising” practices of certain groups and informed potential donors that only five

entities were “authorized” or “approved” by President Trump or the Republican National

Committee (the “RNC”): four of those entities were official campaign or party organizations, and

the fifth was America First Action—a super PAC.

       3.     The Federal Election Campaign Act (“FECA”) and FEC regulations prohibit

campaigns from soliciting contributions to super PACs unless certain critical measures are taken

to ensure that the solicited contributions do not come from prohibited sources or exceed federal



                                               1
            Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 2 of 14




contribution limits. See 52 U.S.C. § 30125(e); 11 C.F.R. § 300.61. But the Trump Campaign took

no such measures in its May 7 solicitation, instead issuing a blanket endorsement of contributions

to the “approved” super PAC—contributions that would include corporate and unlimited funds,

also known as “soft money,” which federal candidates are banned from soliciting.

       4.      On May 9, 2019, Plaintiff filed an administrative complaint with the FEC alleging

that the Trump Campaign violated 52 U.S.C. § 30125(e) and 11 C.F.R. § 300.61 by soliciting and

directing funds to America First Action without regard to FECA’s source prohibitions and

contribution limits. See Admin. Compl., MUR 7609 (Donald J. Trump for President, Inc.) (May

9, 2019), https://www.fec.gov/files/legal/murs/7609/7609_01.pdf [attached hereto as Exhibit 1].

       5.      After reviewing the allegations in Plaintiff’s administrative complaint, the FEC’s

nonpartisan career attorneys in its Office of General Counsel (“OGC”) recommended that the

Commission find reason to believe that the Trump Campaign violated 52 U.S.C. § 30125(e) and

11 C.F.R. § 300.61 “by soliciting soft money contributions” for America First Action. See First

General Counsel’s Report, at 23-29, MURs 7340 & 7609 (Great America Committee, et al.) (Nov.

24, 2020), https://www.fec.gov/files/legal/murs/7609/7609_06.pdf; see also id. at 27-28 (finding

that the Trump Campaign’s statement, “as a reasonable person would understand it in its context,

constitutes a recommendation to contribute to [America First] Action and thus is a solicitation”).

       6.      Despite compelling evidence and the recommendation of its General Counsel, on

April 20, 2021, the FEC’s Commissioners deadlocked on a vote to find reason to believe that the

Trump Campaign violated the law. See Certification, MUR 7609 (May 5, 2021),

https://www.fec.gov/files/legal/murs/7609/7609_07.pdf (noting three Commissioners voting to

find reason to believe, two opposed, and one not voting). Two days later, the FEC “closed the file,”




                                                 2
               Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 3 of 14




dismissing Plaintiff’s administrative complaint. See Certification, MUR 7609 (May 5, 2021),

https://www.fec.gov/files/legal/murs/7609/7609_08.pdf.

         7.     The FEC’s failure to find reason to believe and its dismissal of Plaintiff’s

administrative complaint were arbitrary, capricious, and contrary to law. The Commission did not

even issue an explanation for its action, without which its decision fails to meet the most basic

requirement of reasoned decision-making. See Orloski v. FEC, 795 F.2d 156, 161 (D.C. Cir. 1986).

         8.     The dismissal of Plaintiff’s administrative complaint has harmed Plaintiff by

allowing its political opponent, the Trump Campaign, to raise money for a super PAC in violation

of federal law, placing Plaintiff (which always seeks to comply with federal law) at a competitive

disadvantage and forcing Plaintiff to spend its resources countering its opponent’s illegally raised

funds.

         9.     Plaintiff therefore respectfully requests that this Court declare that the FEC’s

dismissal of Plaintiff’s administrative complaint was arbitrary, capricious, and contrary to law, and

order the FEC to conform within 30 days.

                                 JURISDICTION AND VENUE

         10.    This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 52 U.S.C. § 30109(a)(8)(A). This Court also has

jurisdiction over this action pursuant to 28 U.S.C. § 1331.

         11.    Venue in this district is proper under 52 U.S.C. § 30109(a)(8)(A) and 28 U.S.C. §

1391(e).




                                                 3
             Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 4 of 14




                                         THE PARTIES

       12.     Plaintiff ECU is a political action committee whose mission is to get big money out

of politics and protect the right to vote by working to elect reform-oriented politicians, passing

meaningful legislative reforms, and elevating electoral issues in the national conversation.

       13.     As part of these efforts, ECU engaged in the 2020 presidential race in several

capacities, including promoting candidates with policy agendas aligned with ECU’s mission, 1

advocating for candidates to shut down their single-candidate super PACs, 2 and eventually

endorsing Joe Biden for president. 3 ECU also contributed more than $1.1 million in fundraising

and expenditures in the presidential race, including independent expenditures, direct contributions,

and bundled small donor contributions to c1andidates. 4 All of this fundraising and spending was

in opposition to the Trump Campaign and its aligned super PAC, America First Action.

       14.     By dismissing Plaintiff’s administrative complaint, the FEC has harmed ECU by

allowing its political competitor—who has repeatedly alluded to running for office again 5—to


1
        ECU created a website to highlight presidential primary candidates who made democracy
reform a core platform of their campaigns. See https://reformfirst.com/. This included producing
videos of candidates speaking about their platforms and reasons why they supported democracy
reform.
2
        See Open Coalition Letter To 2020 Democratic Presidential Candidates: No Single-
Candidate Super PACs in 2020 Primary, END CITIZENS UNITED (Mar. 8, 2019),
https://endcitizensunited.org/latest-news/press-releases/open-coalition-letter-2020-democratic-
presidential-candidates-no-single-candidate-super-pacs-2020-primary/.
3
        See End Citizens United and Let America Vote Endorse Joe Biden for President, END
CITIZENS UNITED (Apr. 16, 2020), https://endcitizensunited.org/latest-news/press-releases/end-
citizens-united-and-let-america-vote-endorse-joe-biden-for-president/.
4
        See End Citizens United, Financial Summary, 2019-20, FEC. GOV,
https://www.fec.gov/data/committee/C00573261/?cycle=2020 (last visited June 21, 2021).
5
      See, e.g., Jill Covin, Talk of Trump 2024 run builds as legal pressure intensifies,
ASSOCIATED PRESS (June 4, 2021), https://apnews.com/article/michael-pence-donald-trump-
campaign-2016-election-2020-government-and-politics-7306533132e2fa9aa0e9b5da60db9420;


                                                 4
             Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 5 of 14




unlawfully raise money for a super PAC with impunity. See Chamber of Commerce of U.S. v.

FEC, 69 F.3d 600, 603 (D.C. Cir. 1995) (noting that, if the FEC declined to enforce certain rules

affecting the plaintiff, “a political competitor could challenge the Commission’s dismissal of its

complaint”); see also Shays v. FEC, 414 F.3d 76, 87 (D.C. Cir. 2005) (“[W]hen regulations

illegally structure a competitive environment—whether an agency proceeding, a market, or a

reelection race—parties defending concrete interests (e.g., retention of elected office) in that

environment suffer legal harm under Article III.”).

       15.     Defendant FEC is an independent federal agency charged with the administration

and civil enforcement of FECA. 52 U.S.C. § 30106(b).

                                   LEGAL BACKGROUND

I.     Limitations and Prohibitions on Political Solicitations

       16.     FECA provides that no “agent of a candidate or an individual holding Federal

office, or . . . entity directly or indirectly established, financed, maintained or controlled by or

acting on behalf of 1 or more candidates or individuals holding Federal office” may “solicit . . .

[or] direct . . . funds in connection with an election for Federal office . . . unless the funds are

subject to the limitations, prohibitions, and reporting requirements” of FECA. 52 U.S.C.

§ 30125(e)(1); see also 11 C.F.R. §§ 300.60, 300.61. These “limitations” and “prohibitions” of

FECA include a $5,000 limit on contributions to multicandidate committees, 52 U.S.C.

§ 30116(a)(2), and a prohibition on corporate contributions, id. § 30118. The purpose of 52 U.S.C.

§ 30125 is to prohibit candidates from engaging in “winks, nods, and circumlocutions to channel

money in favored directions.” Shays, 414 F.3d at 106.



Jason Lemon, Donald Trump Says ‘100 Percent’ He's ‘Thinking About Running’ for President in
2024, NEWSWEEK (Apr. 29, 2021), https://www.newsweek.com/donald-trump-says-100-percent-
hes-thinking-about-running-president-2024-1587411.


                                                 5
             Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 6 of 14




       17.     FEC regulations provide that an “agent” of a candidate for purposes of FECA’s

solicitation prohibition is any entity that has “actual authority, express or implied” to “solicit,

receive, direct, transfer, or spend funds in connection with any election” on behalf of the candidate.

11 C.F.R. § 300.2(b). This includes a candidate’s campaign committee.

       18.     For purposes of the ban on soft money, FEC regulations define “to solicit” as:

               to ask, request, or recommend, explicitly or implicitly, that another person
               make a contribution . . . or otherwise provide anything of value. A
               solicitation is an oral or written communication that, construed as
               reasonably understood in the context in which it is made, contains a clear
               message asking, requesting, or recommending that another person make a
               contribution, donation, transfer of funds, or otherwise provide anything of
               value. A solicitation may be made directly or indirectly. The context
               includes the conduct of persons involved in the communication. A
               solicitation does not include mere statements of political support or mere
               guidance as to the applicability of a particular law or regulation.

       Id. § 300.2(m).

       19.     For purposes of the ban on soft money, FEC regulations define “to direct” as “to

guide, directly or indirectly, a person who has expressed an intent to make a contribution . . . or

otherwise provide anything of value, by identifying a . . . political committee or organization, for

the receipt of such funds, or things of value.” Id. § 300.2(n).

       20.     The FEC has repeatedly emphasized that federal candidates and their agents may

solicit or direct contributions to super PACs only if the solicitations comply with FECA’s source

prohibitions and contribution limits. See, e.g., Advisory Op. 2011-12 (Majority PAC) at 1

(permitting federal candidates to appear at super PAC fundraisers “so long as they restrict any

solicitation they make to funds subject to the limitations, prohibitions and reporting requirements

of the Act”); Advisory Op. 2015-09 (Senate Majority PAC) at 7 (acknowledging that FECA

prohibits agents acting on behalf of candidates from soliciting nonfederal contributions to super

PACs). A candidate or their agent may comply with FECA’s requirements by displaying “a clear



                                                  6
               Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 7 of 14




and conspicuous written notice . . . that the solicitation . . . does not seek funds in excess of” federal

limits or from prohibited sources. 11 C.F.R. § 300.64(b)(2)(ii); cf. Participation by Federal

Candidates and Officeholders at Non-Federal Fundraising Events, 75 Fed. Reg. 24375, 24380

(May 5, 2010) (“The Commission concludes that any solicitation that is not limited either by its

express terms or otherwise (such as through a clear and conspicuous oral statement or written

notice) risks being understood as soliciting donations in amounts and from sources prohibited

under the Act . . . .”).

II.      FEC Enforcement Actions

         21.     Any person may file a complaint with the FEC alleging a violation of FECA. 52

U.S.C. § 30109(a)(1). FEC regulations specify, in relevant part, that a complaint must identify the

complainants and be sworn and signed, and that the allegations in a complaint “not based upon

personal knowledge” should identify the source of the information that “gives rise to the

complainant’s belief in the truth of such.” 11 C.F.R. § 111.4(b), (d).

         22.     The Commission, after reviewing the complaint and any responses, then votes on

whether there is “reason to believe” a violation has occurred, in which case it “shall” investigate.

52 U.S.C. § 30109(a)(2). FECA requires the FEC to find “reason to believe” by at least four

affirmative votes of the six members of the Commission. Id.

         23.     The Commission will find “reason to believe” where a complaint “credibly alleges”

that a FECA violation “may have occurred.” FEC, Statement of Policy Regarding Commission

Action in Matters at the Initial Stage in the Enforcement Process, 72 Fed. Reg. 12545 (Mar. 16,

2007).




                                                    7
               Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 8 of 14




                                             FACTS

       24.       On May 5, 2019, the nonprofit organization Campaign Legal Center and Axios

reported that an organization named the “Presidential Coalition” had been fundraising off of

connections to President Trump while devoting only a trivial amount of its spending to the political

causes it claimed to support. See Ex. 1 ¶ 2 (citing Maggie Christ & Brendan Fischer, “Can I Count

on You?” How the Presidential Coalition Has Capitalized on Its Leader’s Ties to the President

and         Misled    Donors,      CAMPAIGN          LEGAL      CTR.       (May       5,     2019),

https://campaignlegal.org/document/profiting-proximity-report-presidential-coalitions-

misleading-fundraising-practices; Alayna Treene, Jonathan Swan, & Harry Stevens, Scoop: Inside

a Top Trump Adviser’s Fundraising Mirage, AXIOS (May 5, 2019), https://www.axios.com/david-

bossie-fundraising-presidential-coalition-3bf22829-8a89-4a10-84b7-7310e02c2ef2.html).

President Trump was reportedly “[f]urious” with the organization for its fundraising practices

described in the reports. Id. (quoting Asawin Suebsaeng & Lachlan Markay, Trump Furious with

Ally David Bossie over His Reported Self-Dealing, DAILY BEAST (May 7, 2019),

https://www.thedailybeast.com/trump-furious-with-ally-david-bossie-over-his-reported-self-

dealing).

       25.       On May 7, 2019, apparently in response to the Campaign Legal Center and Axios

articles, the Trump Campaign issued a statement entitled, “Trump Campaign Statement on

Dishonest Fundraising Groups.” See id. at 3. In it, the campaign stated that there were only five

entities “authorized” or “approved” by President Trump or the Republican National Committee:

the Trump Campaign, the RNC, two joint fundraising committees (i.e., entities established under

FEC rules to collect contributions for multiple recipients simultaneously), and America First

Action—a super PAC. Id. The statement described America First Action as an “approved outside




                                                 8
            Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 9 of 14




non-campaign group . . . run by allies of the President” and called the super PAC “a trusted

supporter of President Trump’s policies and agendas.” Id.




                                               9
              Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 10 of 14




                                ADMINISTRATIVE PROCEEDINGS

I.      Plaintiff’s Administrative Complaint Against the Trump Campaign

        26.        On May 9, 2019, Plaintiff, together with Campaign Legal Center and Tiffany

Muller, an individual, filed a complaint with the FEC alleging that the Trump Campaign violated

52 U.S.C. § 30125(e) and 11 C.F.R. § 300.61 by soliciting and directing contributions to America

First Action without regard for FECA’s contribution limits and source prohibitions. See id. ¶¶ 8-

16. Plaintiff’s administrative complaint noted that America First Action was registered with the

FEC as a super PAC and received hundreds of contributions outside FECA’s limits and

prohibitions. See Ex. 1 ¶ 13 & nn.3-4.

        27.        Plaintiff alleged that the Trump Campaign’s May 7, 2019 statement constituted an

impermissible solicitation under 11 C.F.R. § 300.2(m) because that statement, “‘reasonably

understood in the context in which it is made,’ recommends that anyone who wishes to support

President Trump’s reelection should make contributions to the five named groups”—including

America First Action. Id. ¶¶ 10-11 (citing Shays, 414 F.3d at 106; see also Factual & Legal

Analysis      at    4,    MUR     6827    (Kent    Roth    for   Congress)    (Dec.    11,   2014),

https://eqs.fec.gov/eqsdocsMUR/15044370033.pdf (“[T]he Commission has explicitly defined

‘solicit’ broadly to include both explicit and implicit suggestions that another person make a

contribution.”).

        28.        Plaintiff further alleged that the Trump Campaign’s May 7 statement impermissibly

“direct[ed]” contributions, within the meaning of 11 C.F.R. § 300.2(n), to America First Action.

Id. ¶ 12.




                                                  10
             Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 11 of 14




II.    The FEC’s Office of General Counsel Recommends Finding Reason to Believe the
       Trump Campaign Violated FECA

       29.     Based on Plaintiff’s administrative complaint, the Trump Campaign’s written

reply, and all other available evidence, the FEC’s nonpartisan OGC recommended that the

Commission find reason to believe the Trump Campaign violated 52 U.S.C. § 30125(e) and 11

C.F.R. § 300.61 “by soliciting soft money contributions” to America First Action. See General

Counsel’s Report at 23-29.6

       30.     Rejecting the Trump Campaign’s argument that it “merely provid[ed] the identity

of an appropriate recipient, without any attempt to motivate another person to contribute or donate

funds,” Resp. of Donald J. Trump for President, Inc., MUR 7609 (June 21, 2019),

https://www.fec.gov/files/legal/murs/7609/7609_05.pdf, OGC concluded that the Trump

Campaign’s May 7, 2019 “statement as a whole contains a clear message recommending that the

reader contribute to the authorized and approved fundraising organizations and not contribute to

other groups.” General Counsel’s Report at 27 (emphasis in original). “Accordingly, this

statement, as a reasonable person would understand it in its context, constitutes a recommendation

to contribute to [America First] Action and thus is a solicitation.” Id. at 27-28; see also id. at 28

(“Indeed, as the sole ‘approved’ [super PAC], the message conveys that [America First] Action is

the only approved destination for unlimited individual and corporate contributions supporting

Trump.”).

       31.     As “[t]he Trump Committee’s solicitation included no disclaimer or restriction of

any kind limiting the solicitation to federal funds,” id. at 29, OGC recommended that the FEC find




6
       OGC combined Plaintiff’s administrative complaint with another, which is the subject of
the remainder of the General Counsel’s Report.



                                                 11
                Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 12 of 14




reason to believe that the campaign committee violated 52 U.S.C. § 30125(e) and 11 C.F.R. §

300.61.

III.      The Commissioners Dismiss the Complaint Without Explanation

          32.     On April 20, 2021, the FEC voted 3-2 (with one Commissioner not voting) on a

motion to approve the recommendations of its General Counsel. See Certification, MUR 7609

(May 5, 2021), https://www.fec.gov/files/legal/murs/7609/7609_07.pdf. But because the votes of

four Commissioners are necessary to find reason to believe the law has been violated, the motion

failed. See 52 U.S.C. § 30109(a)(2). Two days later, the FEC “closed the file” on Plaintiff’s

administrative complaint, thereby dismissing it. See Certification, MUR 7609 (May 5, 2021),

https://www.fec.gov/files/legal/murs/7609/7609_08.pdf.

          33.     By a letter dated May 12, 2021, the Commission notified Plaintiff that it had

dismissed Plaintiff’s administrative complaint and closed the file. Notification to End Citizens

United at 1, MUR 7609 (May 12, 2021), https://www.fec.gov/files/legal/murs/7609/7609_10.pdf.

          34.     To date, the two Commissioners who voted to reject OGC’s recommendations have

not issued any explanation (a “Statement of Reasons,” in FEC parlance) of their votes against

finding reason to believe. One Commissioner who voted to approve the recommendations issued

a Statement of Reasons noting that the Trump Campaign’s reference to America First Action “as

an ‘approved’ group in the context of fundraising is a clear message recommending that the reader

contribute to the authorized and approved fundraising organizations and not contribute to other

groups.” Statement of Reasons of Commissioner Ellen L. Weintraub at 3, MURs 7340 and 7609

(June 11, 2021), https://www.fec.gov/files/legal/murs/7609/7609_12.pdf.

          35.     The Commission’s failure to issue a Statement of Reasons to explain its dismissal

of Plaintiff’s administrative complaint, contrary to the recommendation of its General Counsel,




                                                 12
               Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 13 of 14




contravenes circuit authority requiring Commissioners who decline to proceed on a matter to

provide an explanation for their vote. See Common Cause v. FEC, 842 F.2d 436, 449 (D.C. Cir.

1988); Democratic Cong. Campaign Comm. v. FEC, 831 F.2d 1131, 1133 (D.C. Cir. 1987).

                                       CAUSE OF ACTION

                       Dismissal Contrary to Law, 52 U.S.C. § 30109(a)(8)(A)

       36.       Plaintiff repeats and realleges paragraphs 1-35.

       37.       Plaintiff’s administrative complaint established reason to believe that Donald J.

Trump for President, Inc. violated 52 U.S.C. § 30125(e) and 11 C.F.R. § 300.61 by soliciting and

directing funds to America First Action without regard for FECA’s source prohibitions and

contribution limits.

       38.       The FEC’s failure to find reason to believe that these violations occurred and its

subsequent dismissal of Plaintiff’s administrative complaint without explanation were arbitrary,

capricious, and contrary to law. 52 U.S.C. § 30109(a)(8)(A); 5 U.S.C. § 706; see also Orloski, 795

F.2d at 161.

       39.       The Commission’s failure to issue a Statement of Reasons or other explanation for

its dismissal within 60 days is inherently contrary to law because it leaves Plaintiff, and the Court,

not simply without a “reasoned basis” for the dismissal, Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983), but with no reason at all.




                                                  13
             Case 1:21-cv-01665 Document 1 Filed 06/21/21 Page 14 of 14




                                    REQUESTED RELIEF

       WHEREFORE, Plaintiff requests that this Court:

       (1)     Declare that the FEC’s dismissal of Plaintiff’s administrative complaint was

arbitrary, capricious, and contrary to law under 52 U.S.C. § 30109(a)(8)(A);

       (2)     Order the FEC to conform with this declaration within 30 days, pursuant to 52

U.S.C. § 30109(a)(8)(C);

       (3)     Award Plaintiff its costs and reasonable attorney’s fees incurred in this action; and

       (4)     Grant such other relief as the Court may deem just and proper.


 Dated: June 21, 2021                             Respectfully submitted,

                                                  /s/ Adav Noti
                                                  Adav Noti (DC Bar No. 490714)
                                                  CAMPAIGN LEGAL CENTER ACTION
                                                  1101 14th Street NW, Ste. 400
                                                  Washington, DC 20005
                                                  (202) 736-2200
                                                  anoti@campaignlegal.org

                                                  Counsel for Plaintiff End Citizens United PAC




                                                14
